Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-20, claim a method and a data processing device for ascertaining a lane accurate road map, the method comprises steps of (e.g. claim 1)  “provide a digital road map …”;  “providing a trajectory date …“; “identifying the at least one road …”; “modeling the road segment… “; “randomly vary parameter values…“; “assign at least a part of the trajectory data ...”; “ascertain, based on the ascertained …”; and “produce a lane accurate road map  ...” are directed towards certain methods of an idea of itself; software and mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO) since the claim cites a data processing device (in claim 24) which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the data processing device which cannot provide an inventive concept. Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 & 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24, the language, “a data processing device for ascertaining …being congfigured to: provide …”, is indefinite because it claims both an apparatus and method steps. (See MPEP 2173.05 (p) (II), “Product and Process in the Same Claim”).
Claims 25 have the same issue as claim 24 above.
Claim 14-15 are indefinite since the claim fails to define how “a Monte Carlo method” is processed. What is a relationship between the optimal parameter values, “a Monte Carlo Method, and a reversible jump Marko chain Monte Carlo Method?

Allowable Subject Matter
Claims 13-25 would be allowable if rewritten in independent to overcome the rejection(s) under 35 U.S.C. 101; 35 U.S.C. 112 (b), set forth in this Office action.
Reasons for allowance of 13-25, that the closest prior arts does not teach or make obvious.  Claim 13, e.g., cites “… assigning at least a part of the trajectory data of the trajectory data record to the road model, including ascertaining at least one probability value for the road model, the probability value correlating with a quality of a mapping of the trajectory data by the road model; ascertaining, based on the ascertained at least one probability value, optimal parameter values of at least a part of the parameters of the road model; and producing a lane-accurate road map based on the optimal parameter values of the road model.” 


Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weiland, et al., (8892356) teaches the system for representing traffic signal in a road network database.
Zhang (20130266175) discloses a road structure detection and tracking.
Bergmann (20080056535) discloses a system for recognizing an object in an image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662